IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2286 Disciplinary Docket No. 3
                                :
                Petitioner      :            Board File Nos. C2-16-473 and C1-15-821
                                :
                                :            (Bucks County MDJ
           v.                   :            MJ-07102-CR-0000070-2016)
                                :
JOHN MARCUS FRANKLIN, JR.       :            Attorney Registration No. 88996
                                :
                Respondent      :            (Philadelphia County)
                                :


                                       ORDER


PER CURIAM


      AND NOW, this 3rd day of August, 2016, the Joint Petition for Temporary

Suspension is granted, John Marcus Franklin, Jr., is placed on temporary suspension,

see Pa.R.D.E. 214(d)(5), and he shall comply with all provisions of Pa.R.D.E. 217.